Citation Nr: 0800220	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of L4-5 and L5-S1.

2.  Entitlement to a rating in excess of 10 percent for nerve 
involvement of L5-S1 on the left side (previously 
characterized as sciatic neuritis) associated with 
degenerative disc disease, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 20 percent for degenerative disc disease, L4-5, L5-
S-1, with sciatic neuritis.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in March 2004, the veteran asserted that his 
service-connected back disability was preventing him from 
working.  The Board has construed this as a claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  This issue has not been adjudicated 
by the RO and is not currently before the Board.  It is 
referred to the RO for rating action.  In September 2005, the 
Board remanded the case for additional action prior to 
appellate review.

In February 2007, the RO granted a separate 10 percent rating 
for the sciatic neuritis aspect of the veteran's back 
disabilities, effective from October 31, 2005, characterizing 
this as nerve involvement of L5-S1 on the left side, and 
resulting in the styling of the issues as shown above on the 
first page of this decision.  


FINDINGS OF FACT

1.  Prior to October 31, 2005, the veteran had limitation of 
motion of the lumbar spine that indicated no more than 
moderate limitation of motion, including consideration of his 
pain and other reported symptoms. 

2.  From October 31, 2005, the veteran exhibited symptoms of 
severe limitation of lumbar motion with pain on some but not 
all ranges of motion, without weakness, fatigability, lack of 
endurance or lack of coordination; the veteran's total motion 
of the thoracolumbar spine did not exceed 120 degrees, and 
forward thoracolumbar flexion exceeded 30 degrees but was not 
greater than 60 degrees.

3.  From October 31, 2005, the veteran exhibited symptoms of 
moderate intervertebral disc disease of L5-S1 with recurring 
attacks but more than intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease, L4-5 and L5-S1, are not met prior 
to October 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (or 
DC) 5292 (2003).

2.  The criteria for a rating of 40 percent, and no higher, 
for degenerative disc disease, L4-5 and L5-S1, are met, from 
October 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5292 (2003).

3.  The criteria for a separate rating of 20 percent, and no 
higher, for nerve involvement of L5-S1 on the left side 
(previously characterized as sciatic neuritis) associated 
with degenerative disc disease, L4-5 and L5-S1, are met, from 
October 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5293 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions and Testimony

The veteran's contentions were elucidated by his sworn 
testimony at his hearing before the undersigned.  The veteran 
testified that back pain prevented his working, or taking 
long drives, and required pain medicine.  He rated the pain 
as a 5 or 6 out of 10.  He felt he was incapacitated for 3 
days on average at each episode of pain, and he wore a back 
brace.  (Transcript at pages 4-5 or T at 4-5.)  He did mild 
stretching exercises but had diminished walking, standing, 
and sitting ability.  He had previously worked as a stagehand 
but last worked only about 8 or 9 days in a six-month period 
in 2000.  (T at 6-7.)  He was incapacitated generally 5-15 
days per month.  Every two or three years, he would have an 
episode where he was unable to move.  When he had his less 
severe episodes 5-15 days per month, he had limitation of 
movement and pain on walking.  (T at 7-9.)  He could not get 
to the VA hospital easily because it was 80 miles from his 
home, and he could not drive when his back went out.  He saw 
his primary care physician for his back.  He did not take 
back medicine daily as he did not like to be medicated.  (T 
at 10-11.)  He requested and agreed to come to a new VA 
examination.  (T at 12-13.)  He had seen a chiropractor in 
the past and noted that his pain had increased since his last 
VA examination.  He lived with his father as that was the 
only living arrangement he could afford due to his inability 
to work.  (T at 17-23.)  

Increased Ratings and Musculoskeletal Disability generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(or Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The  
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the Diagnostic Codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine 
generally under 38 C.F.R. § 4.71a, which are effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
For each separately ratable part of the veteran's service-
connected back disability, the Board will initially conduct 
appellate review using the old criteria and then conduct 
appellate review using the new criteria to determine if this 
would benefit the veteran.  


Rating Degenerative Disc Disease, L4-5 and L5-S1

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

After careful review of the claims file, the Board determines 
that no higher rating can be obtained for degenerative disc 
disease prior to October 31, 2005, under the old criteria 
pertinent to limited range of lumbar motion.  Under the 
provisions of Diagnostic Code 5292, in effect before 
September 26, 2003, a 10% rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20% evaluation 
is assigned for moderate limitation of motion of the lumbar 
spine.  The highest rating allowable pursuant to this 
diagnostic code, 40%, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

At VA examination in October 2001, it was noted that

Examination of the lumbar spine reveals no muscle 
tenderness in the lower area.  No muscle spasm or 
weakness.  Range of motion is decreased.  Lumbar 
spine range of motion reveals flexion of 85º with 
pain through to 90º, extension of 25º with pain 
through to 30º, right and left lateral bending of 
30º with pain through to 35º, and right and left 
rotation of 25º with pain through to 30º.  Each 
range of motion is additionally limited due to 
pain and fatigue with pain having the major 
functional limitation.  Weakness, lack of 
endurance or incoordination does not limit the 
range of motion.  

It was also noted that lumbosacral X-ray showed degenerative 
disc disease.  Based on this description of the lumbar spine, 
it is clear that at that time, and considering all of the 
symptoms noted, this limitation can be evaluated as no more 
than 20 percent or as moderately limited lumbar range of 
motion.  Id.  While it is noted that ranges of motion were 
additionally limited by pain, the small limitations described 
here, even if worsened by pain, would not warrant more than 
an assessment of moderate limitation overall.  The Board has 
considered for comparison's sake the full ranges of motion 
for these movements as described in 38 C.F.R. § 4.71a, Plate 
V, discussed in detail below.  The Board stresses that it has 
also reviewed and considered the treatment records on file 
but finds that none provide an adequate basis for rating 
under DC 5292, as does the VA examination.

However, as of October 31, 2005, the date of the most recent 
VA examination, the lumbar spine limitation of motion had 
progressed to warrant a rating of 40 percent, for severe 
limitation of motion.  Ibid.  At that time, physical 
examination was as follows:

Palpation reveals tenderness both in the midline 
and in a band across the low back.  Range of 
motion:  Forward flexion is at 0 to 20 degrees 
without pain and then from 30 to 50 degrees he 
has pain and then has to stop because of severe 
pain.  Extension is 0 degrees.  Rotation is 20 
degrees to the left and 0 degrees to the right 
and 30 degrees of bending to the left and 0 
degrees of bending to the right because of pain.  
Range of motion is decreased because of pain, no 
weakness, fatigability, lack of endurance or lack 
of coordination.  

Considering again the normal ranges of motion of Plate V, and 
based on the sharp increases of limitation of motion shown in 
these findings, the Board finds that from October 31, 2005, 
the veteran's lumbar limitation of motion is shown to be 
severe, or 40 percent disabling.  See 38 C.F.R. § 4.71a, DC 
5292 (2003).  No higher rating is available based on 
limitation of motion, unless unfavorable ankylosis, which is 
not shown, is demonstrated.  See 38 C.F.R. § 5289 (2003).  
Nor do the treatment records in this case demonstrate the 
findings that support a severe limitation of lumbar motion.  
It is for this reason that the Board relies on the more 
complete VA examination, which, it is noted, included a 
review of the claims file. 

The Board has also considered whether to rate the veteran's 
back disability under Diagnostic Code 5295, in effect before 
September 26, 2003, for lumbosacral strain.  However, the 
criteria relevant to lumbosacral strain do not appear to be 
more advantageous to the veteran, and, it is noted in any 
case that he alleges that his disability was incurred 
traumatically rather than by a strain.  More specifically, to 
be awarded a rating in excess of 20 percent under those 
criteria, there must be evidence of a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormality on forced motion.  In that 
event, a 40 percent rating, but no more, would be warranted, 
as this is the highest rating allowable under this DC.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  As such, the 
Board will not rate the disability as lumbosacral strain.  

The Board will now consider whether it may accord a higher 
rating for degenerative disc disease under the newer rating 
criteria.  Also according to the new law, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), and 
Diagnostic Code 5243 (intervertebral disc syndrome) are all 
evaluated under the following general rating formula for 
diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

As noted above, these rating criteria may only be applied 
from September 26, 2003.  Applying these criteria from that 
date to the veteran's degenerative disc disease, the Board 
notes that the only medical report that gives sufficient data 
to rate under the new criteria require is the VA examination 
in October 2005.  According to that VA examination, the 
veteran's degenerative disc disease would be rated at 20 
percent under the new criteria, because he has forward 
flexion greater than 30 degrees but not greater than 
60 degrees, his combined range of thoracolumbar motion is not 
greater than 120 degrees, and he has pain without weakness, 
fatigability, lack of endurance, or lack of coordination.  
Id.  As such, the new criteria do not assist, but rather 
would go against, the veteran's appeal for a higher rating, 
and they will not be applied.  The Board bears in mind that 
the new criteria are to be applied with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected.  

In sum, therefore, prior to October 31, 2005, the veteran had 
no more than moderate limitation of motion of the lumbar 
spine, including consideration of his pain and other reported 
symptoms.  The criteria for a rating in excess of 20 percent 
for degenerative disc disease are thus not met, prior to 
October 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (or 
DC) 5292 (2003).  From October 31, 2005, the veteran 
exhibited severe limitation of lumbar motion with pain on 
some but not all ranges of motion, without weakness, 
fatigability, lack of endurance or lack of coordination; the 
veteran's total motion of the thoracolumbar spine did not 
exceed 120 degrees, and forward thoracolumbar flexion 
exceeded 30 degrees but was not greater than 60 degrees.  
Thus, the criteria for a rating of 40 percent, and no higher, 
for degenerative disc disease are met, from October 31, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2003).  


Rating Nerve Involvement of L5-S1 on the left side 
(previously characterized as Sciatic Neuritis)

The Board will now consider whether it may accord a separate 
or higher rating for sciatic neuritis, under the old criteria 
pertinent to intervetebral disc syndrome.  The former 
provisions of Diagnostic Code 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

According to the October 2001 VA examination, the veteran's 
neurological examination was normal.  He complained of pain 
in the right buttock radiating to the legs with numbness and 
tingling, but the only objective finding was the 
aforementioned limitation of lumbar motion.  The examiner 
commented, "Strength is 5/5 throughout without focal motor 
deficits.  Sensory to light touch is normal.  Reflexes are 
normal in the biceps, triceps, knees and ankles."  
Therefore, this VA examination does not disclose findings, 
aside from pain, associated with intervertebral disc syndrome 
as contemplated by DC 5293, such as spasm, diminished ankle 
jerk, etc.  Because symptoms of pain were already 
contemplated, above, in the 20 percent rating assigned based 
on limitation of motion with pain, no separate compensable 
rating for sciatic neuritis is appropriate based on this VA 
examination.  38 C.F.R. § 4.14.  The Board has also carefully 
considered the relevant treatment records and finds them 
consistent with the VA examination in this regard.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

By the time of the October 31, 2005, VA examination, however, 
the veteran's intervertebral disc syndrome had worsened.  In 
addition to relating his symptoms as also described above in 
his testimony, it was noted that he gave a history of having 
been prescribed bed rest four times in the last three years 
by a physician.  On physical examination, the examiner noted,

He has 4/5 strength of the extensor hallucis 
longus, tibialis anterior, and gastrocnemius on 
the left leg, otherwise, hip flexors, quadriceps 
are 5/5 on the left and all muscle groups are 5/5 
on the right lower extremity.  Sensation is normal 
in the right lower extremity and is mildly 
decreased on the left lateral border of the left 
foot using a 5.07 monofilament.  On the right he 
has a 2+ patella and 1+ Achilles reflex.  On the 
left he has a 3+ patella and no Achilles reflex.  
Lasegue sign is positive for pain on the left 
side.  

An electromyography was noted to show a radiculopathy on the 
left side at L5-S1.  

Comparing these objective examination findings with the 
criteria of DC 5293, the Board concludes that significant 
worsening is shown by the findings, including in the 
reflexes, sensation, and pain testing, and that the 
corresponding attacks could be said to be "moderate," 
because those attacks are "recurring."  Therefore a 
20 percent rating is appropriate.  A higher, 40 percent, 
rating is not appropriate because, where bed rest had been 
prescribed only four times over a three-year period, relief 
cannot be described as only "intermittent."  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

The Board will now consider whether the veteran may receive a 
higher rating for intervertebral disc syndrome based on the 
new rating criteria.  Under the revised provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (Italics added).  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Having carefully considered the relevant evidence, and the 
applicable regulation, the Board finds that no rating in 
excess of 20 percent could be assigned for intervertebral 
disc syndrome under the new rating criteria.  This is 
because, by the veteran's own statement, his immobilizing 
episodes have been undocumented.  See VA Form 4138 signed by 
veteran October 25, 2005, indicating that he has experienced 
3 undocumented episodes of severe low back pain 
(immobilizing) and 10-12 episodes of moderate low back pain 
(limited mobility).  The applicable rating criteria and notes 
make clear that compensable ratings under these criteria 
require evidence of physician-ordered bed rest and treatment.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Nor would combining, under 38 C.F.R. § 4.25, separate 
evaluations of the intervertebral disc syndrome's chronic 
orthopedic and neurologic manifestations, under the new 
criteria, along with evaluations for all other disabilities, 
result in a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  This is because, as already observed, 
applying the new rating criteria, would not assist, but would 
harm, the veteran's claim for an increased rating.  As such, 
the Board will not apply the new rating criteria.  The RO did 
apply the provision for separate evaluations of 
intervertebral disc syndrome's chronic orthopedic and 
neurologic manifestations, citing to the DC for neuritis of 
the sciatic nerve, 38 C.F.R. § 4.124a, DC 8620.  However, 
again, the Board finds that the more advantageous rating for 
the veteran is under the old criteria and that DC 5293 (2002) 
more accurately describes the veteran's symptoms.  As such, 
the Board applies these criteria.

In sum, therefore, from October 31, 2005, the veteran 
exhibited symptoms of moderate intervertebral disc disease of 
L5-S1, with recurring attacks but more than intermittent 
relief.  The criteria for a separate rating of 20 percent, 
and no higher, for nerve involvement of L5-S1 on the left 
side (previously characterized as sciatic neuritis) 
associated with degenerative disc disease, L5-S1, are thus 
met, from October 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5293 (2003).




Extraschedular Consideration, Benefit of the Doubt Rule

The Board has considered whether the veteran's appeal should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluation is 
adequate as the veteran's disability picture is most nearly 
approximate to the criteria for the ratings assigned herein.  
38 C.F.R. § 4.7.  Higher schedular evaluations are available 
should greater symptomatology be shown in the future.  In 
addition, as the disability picture is most nearly 
approximate to the criteria for the ratings assigned here, 
the evidence is not in equipoise, and the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C. § 5107(b); 
38 C.F.R. § 4.7.  


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in May 2002 and October 2005 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a rating decision in February 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  Nonetheless, 
in March 2007, the RO provided notice to the veteran 
regarding effective dates and disability ratings.  Any error 
in delivering this notice to the veteran after the February 
2007 rating decision was harmless, because the veteran was 
clearly aware of the evidence needed to substantiate a higher 
rating in any case.  See VA Form 21-4138 dated October 25, 
2005, in which the veteran identifies his episodes of 
immobilizing low back pain.  See also Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (pertaining to presumption of 
prejudice where there is a duty to give VCAA notice and a 
notice error).
  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examinations.  The veteran submitted VA and 
private treatment records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease, L4-5 and L5-S1, with sciatic neuritis, is denied 
prior to October 31, 2005. 

A rating of 40 percent, and no higher, for degenerative disc 
disease, L4-5 and L5-S1, is granted from October 31, 2005, 
subject to the laws and regulations pertinent to the 
disbursement of monetary funds. 

A rating of 20 percent, and no higher, for nerve involvement 
of L5-S1 on the left side (previously characterized as 
sciatic neuritis) associated with degenerative disc disease, 
L4-5 and L5-S1, is granted from October 31, 2005, subject to 
the laws and regulations pertinent to the disbursement of 
monetary funds. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


